EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Bruno on 2/12/2021.

The application has been amended as follows: 
In claim 1, line 14, delete “thermoplastic[[s]] and metal[[s]]” and insert --thermoplastic and metal--.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/4/2021.  These drawings are approved by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

comprising the steps of: utilizing the apparatus of claim 1 (see the rejection of claim 1 above over Nelson, Wang and Nakagawa); 
employing the at least one stationary member (see paragraph 0393, discussing shoe 203 and stop or guide fence 207); 
employing the at least one rotational element (see Nakagawa, paragraph 0032, teaching “An assisting member 70 is arranged on the treatable layer 600 of the workpiece 60, the joining tool 10 rotates and moves again to join the workpiece 60 and the assisting member 70, and the material fills the cutout 504 of the mold 50 to form the protrusion 604.”, and paragraph 0033, disclosing that “The joining tool 10 rotates around an axis thereof”);
employing a certain rotational velocity of the at least one rotational element (see paragraph 441, disclosing “that the higher spindle speed increases the modulus by 43,000 psi over the low spindle speed.”; see also paragraph 0495, disclosing that “The speed was varied from 500 to 1500 rpm, the feed was varied from 1 to 8 ipm, and the foot temperature varied from 200 to 500 degrees F. At a feed of 2 ipm, a temperature of 200 degrees, and a speed of 1500 rpm, weld strengths were approximately 40% of the base material strength. “; see also paragraph 0499, disclosing that the speed can be lowered for Teflon butt joints.); 

employing a displacement of the at least one rotational element (see Nakagawa, paragraph 0032, teaching that “The joining tool 10 rotates around an axis thereof and moves corresponding to an extending direction of the cutout 504 of the mold 50.  ”, and paragraph 0033, teaching “The joining tool 10 rotates around an axis thereof and moves corresponding to an extending direction of the cutout 804 of the mold 80.”, and claim 3, reciting “moving the joining tool along an extending direction”); 
employing a certain downward force of the at least one rotational element and the at least one stationary member to offer an intimate contact between fiber reinforced thermoplastics and between fiber reinforced thermoplastic and metal (called the “normal force” in Nelson and “resisting” in Nakagawa); and 
selecting a maximum velocity of movement and downward force of the at least one rotational element, based on the diameter of the at least one rotational element (see Nelson, paragraph 0441, disclosing “that the higher spindle speed increases the modulus by 43,000 psi over the low spindle speed.”; see also paragraph 0495, disclosing that “The speed was varied from 500 to 1500 rpm, the feed was varied from 1 to 8 ipm, and the foot temperature varied from 200 to 500 degrees F. At a feed of 2 ipm, a temperature of 200 degrees, and a speed of 1500 rpm, weld strengths were approximately 40% of the base material strength. “; see also paragraph 
However, Nelson, Wang, and Nakagawa and the prior art of record does not disclose the additional features of wherein an area and shape of the at least one stationary member should at least fully cover the joining area; wherein a length of the at least one rotational element should not exceed five times a diameter of the at least one rotational element and the diameter of the at least one rotational element is determined based on a shape and a size of the joining area; wherein the thickness of the at least one stationary member is between 2 mm and 4 mm for aluminum alloy; wherein the certain rotational velocity is determined based on a material and the diameter of the rotational element, a material and the thickness of the stationary member, and materials for joining; wherein the joining temperature equals to a melting point of thermoplastic plus 50 degree Celsius; wherein a maximum velocity of displacement is calculated as the diameter of the at least one rotational element per second and a minimum time for displacing the at least one rotational element from its original location to an adjacent location without overlap or gap should be one second; and wherein the designated downward force is calculated based on the diameter of the at least one rotational element, which equals to the area of the at least one rotational element (mm2) multiplied by 0.2 to 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK